SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 0-52997 GREAT SPIRITS, INC. (Exact name of small business issuer as specified in its charter) Colorado 20-5572519 (State of incorporation) (I.R.S. Employer Identification No.) 3230 Fall Creek Highway, Suite 206, Granbury, Texas 76049 (Address of principal executive offices) (817) 736-2900 (Issuer's telephone number) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [X]No [] The number of shares outstanding of the registrant's common stock, as of the latest practicable date, May 15, 2010was 8,248,020. FORM 10-Q Great Spirits, Inc. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Page Item 1. Financial Statements for the period ended March 31, 2010 Balance Sheet (Unaudited) 3 Statements of Operations (Unaudited) 4 Statements of Cash Flows (Unaudited) 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis and Plan of Operation 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T. Controls and Procedures 12 PART IIOTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 13 Signatures 14 - 2 - ITEM 1. FINANCIAL STATEMENTS PART 1. FINANCIAL INFORMATION Great Spirits Inc. Consolidated Balance Sheet (A Development Stage Company) Unaudited March 31, 2010 June ASSETS Current Assets: Cash and cash equivalents $ 0 $ Total Current Assets 0 TOTAL ASSETS $ 0 $ LIABILITIES AND SHAREHOLDERS' EQUITY Accounts payable $ 0 $ Advances from officer 0 65 Total current liabilities 0 Total Liabilities $ 0 $ SHAREHOLDERS' EQUITY Preferred stock, $.10 par value per share; Authorized 1,000,000 Shares; Issued and outstanding -0- shares. - - Common Stock, $.001 per share; Authorized 50,000,000 Shares; Issued and outstanding 8,248,020 shares Capital paid in excess of par value (Deficit) accumulated during the development stage ) ) TOTAL SHAREHOLDERS' EQUITY (0 ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 0 $ See Accompanying Notes To These Unaudited Financial Statements. - 3 - Great Spirits Inc. Unaudited Consolidated Statement Of Operations (A Development Stage Company) Unaudited Nine month Unaudited Nine month Unaudited September 26, 2005 Inception period ended period ended through March 31, March 31, March 31, (Unaudited) (Unaudited) (Unaudited) Revenue: $ - $ - $ - General & Administrative Expenses Accounting 0 Bank charges - 0 27 Consulting - 0 Legal - - Licenses - - Office 0 Research & development - - Stock transfer 0 Total G & A 0 Interest expense Net (Loss) $ (0 ) $ ) $ ) Basic (Loss) per common share ) ) ) Weighted Average Common Shares Outstanding See Accompanying Notes To These Unaudited Financial Statements. - 4 - Great Spirits Inc. Unaudited Consolidated Statement Of Operations (A Development Stage Company) Unaudited Three Months Unaudited Three Months Ended Ended March March 31, 2010 31, 2009 Revenue: $ - $ - General & Administrative Expenses Accounting 0 Licensing - 0 Office 0 Stock transfer 0 0 Total G & A 0 Net (Loss) $ (0 ) $ ) Basic (Loss) per common share ) ) Weighted Average Common Shares Outstanding See Accompanying Notes To These Unaudited Financial Statements. - 5 - Great Spirits, Inc. (A Development Stage Company) Unaudited Consolidated Statements of Cash Flows Unaudited Nine month Unaudited Nine month Unaudited September 26, 2005 Inception period ended period ended through March 31, March 31, March 31, (Unaudited) (Unaudited) (Unaudited) Net (Loss) $ (0 ) $ ) $ ) Adjustments to reconcile decrease in net assets to net cash provided by operating activities: Interest accretion Stock issued for services - - Increase (Decrease) in accounts payable 0 ) Net cash (used) in operation activities (0 ) ) ) Cash flows from investing activities: Advances received from officer 0 - Advances paid to officer - 0 ) Net cash (used) in investing activities - 0 65 Cash flows from financing activities: Issuance of common stock - - Deferred offering costs - (0 ) ) Net cash provided from financing activities - 0 ) Net increase in cash (0 ) ) 0 Cash at beginning of period 0 - Cash at end of period $ 0 $ $ 0 Supplemental disclosure information: Stock issued for services $ - $ - $ Cash paid for: Interest $ - $ - $ - Income taxes $ - $ - $ - Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - See Accompanying Notes To These Unaudited Financial Statements. - 6 - GREAT SPIRITS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION, OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Great Spirits, Inc. (the “Company”), was incorporated in the State of Colorado on August 31, 2006. Until October 2009, the Company was a development stage company which proposed to distill and market to the public a premium-priced potato vodka through its then wholly-owned subsidiary Rocky Mountain Distilleries, Inc. In October 2009, the Company spun off its existing business and determined to become a distressed real estate acquisition company focusing on the southern United States.While the Company has endeavored to identify sources of capital required to execute its business plan, to date it has not consummated any capital raising transactions and the Company currently intends to consummate a merger with an operating company. No assurances can be given that the Company will be successful in merging with any operating company. Going Concern The accompanying unaudited financial statements have been prepared assuming that the Company will continue as a going concern. As the Company has now become a shell company with no operating revenue, the Company’s ability to continue as a going concern is dependent upon the support of its principal stockholder and the acquisition of a new business with profitable operations. The Company also intends to use borrowings and security sales to mitigate the affects of its cash position, however, no assurance can be given that debt or equity financing, if and when required, will be available. The unaudited financial statements do not include any adjustments relating to the recoverability and classification of recorded assets and classification of liabilities that might be necessary should it be unable to continue in existence. Development stage company The Company is currently in the development stage has not yet generated any significant revenues. Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. All adjustments which are, in the opinion of management, necessary for a fair presentation of the results of operations for the interim periods have been made and are of a recurring nature unless otherwise disclosed herein. The results of operations for such interim periods are not necessarily indicative of operations for a full year. Cash and cash equivalents The Company considers all highly liquid investments with an original maturity of three months or less as cash equivalents. - 7 - GREAT SPIRITS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1.ORGANIZATION, OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued): Accounts receivable The Company reviews accounts receivable periodically for collectability and establishes an allowance for doubtful accounts and records bad debt expense when deemed necessary. Property and equipment Property and equipment are recorded at cost and depreciated under straight line methods over each item's estimated useful life. Revenue recognition Revenue is recognized on an accrual basis after services have been performed under contract terms, the event price to the client is fixed or determinable, and collectability is reasonably assured. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Income tax The Company accounts for income taxes pursuant to ASC 740. Under ASC 740 deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss carryforwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Net income (loss) per share The net income (loss) per share is computed by dividing the net income (loss) by the weighted average number of shares of common outstanding. Warrants, stock options, and common stock issuable upon the conversion of the Company's preferred stock (if any), are not included in the computation if the effect would be anti-dilutive and would increase the earnings or decrease loss per share. Financial Instruments The carrying value of the Company’s financial instruments, including cash and cash equivalents and accrued payables, as reported in the accompanying balance sheet, approximates fair value. - 8 - ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion of our financial condition and results of operations should be read in conjunction with, and is qualified in its entirety by, the consolidated financial statements and notes thereto included in, Item 1 in this Quarterly Report on Form 10-Q. This item contains forward-looking statements that involve risks and uncertainties. Actual results may differ materially from those indicated in such forward-looking statements. Forward-Looking Statements This Quarterly Report on Form 10-Q and the documents incorporated herein by reference contain forward-looking statements.Such forward-looking statements are based on current expectations, estimates, and projections about our industry, management beliefs, and certain assumptions made by our management.Words such as “anticipates”, “expects”, “intends”, “plans”, “believes”, “seeks”, “estimates”, variations of such words, and similar expressions are intended to identify such forward-looking statements.These statements are not guarantees of future performance and are subject to certain risks, uncertainties, and assumptions that are difficult to predict; therefore, actual results may differ materially from those expressed or forecasted in any such forward-looking statements.Unless required by law, we undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise.However, readers should carefully review the risk factors set forth herein and in other reports and documents that we file from time to time with the Securities and Exchange Commission, particularly the Annual Reports on Form 10-K, Quarterly reports on Form 10-Q and any Current Reports on Form 8-K. Overview and History We are a Colorado corporation. We were incorporated onAugust 31, 2006. Until October 20, 2009, the Company was a development stage company which proposed to distill and market to the public a premium-priced potato vodka through its then wholly-owned subsidiary Rocky Mountain Distilleries, Inc. On October 23, 2009, we entered into a Securities Purchase Agreement (the “Agreement”), dated as of October 20, 2009 (the “Closing”), with Brian Leftwich, Steven Free, and Jack Minter (collectively, the “Buyers”) and Dana Hyde and other sellers named therein (the “Sellers”), whereby the Sellers sold an aggregate of 7,998,020 shares (the “Shares”) of our common stock, par value $0.001 per share (the “Common Stock”), to the Buyers for cash consideration in the net aggregate amount of $190,000 (“Transaction”). The Shares included substantially all shares of Common Stock owned beneficially or of record by the Sellers, or issuable upon the exercise, conversion, or exchange of securities or obligations held by, or owed to, the Sellers. As a result of the Closing of the Transaction, Mr. Leftwich owned 2,666,020 shares of our Common Stock representing 32.3% of the outstanding Common Stock on a beneficial basis, and each of Messrs. Free and Minterowned 2,666,000 shares of our Common Stock representing 32.3% of the outstanding Common Stock on a beneficial basis. Before the Closing of the Transaction, the Board consisted of one member, Dana Hyde. In connection with the Transaction and pursuant to the Agreement, the director voted to expand the Board thereby creating one vacancy, to which vacancy Mr. Leftwich was appointed upon Closing. Ms. Hyde resigned from all offices and other positions with us. - 9 - In connection with the Transaction, we spun off our existing business and determined to become a distressed real estate acquisition company focusing on the southern United States. While we have endeavored to identify sources of capital required to execute our business plan, to date we have not consummated any capital raising transactions and we currently intend to consummate a merger with an operating company. No assurances can be given that we will be successful in merging with any operating company. We are currently a shell company with no functional operations. We have not been subject to any bankruptcy, receivership or similar proceeding. Our address is 3230 Fall Creek Highway, Suite 206, Granbury Texas 76049. Our telephone number is (817) 736-2900. Results of Operations Revenue. We had no revenue for the three months and nine months ended March 31, 2010 and for the three months and nine months ended March 31, 2009. Operating Expenses. We incurred no operating expenses for the three and nine months ended March 31, 2010, respectively compared to operating expenses of $1,749 and $9,021 for the three and nine months ended March 31, 2009, respectively. Our operating expenses comprised solely of general and administrative expenses. The primary components of general and administrative expenses are the expenses of our corporate office, professional fees, general and administrative expenses. Net Loss. We incurred a net loss of $0 for the three and nine months ended March 31, 2010 compared to a net loss of $1,749 and $9,021 for the three and nine months ended March 31, 2009, respectively. Liquidity and Capital Resources As of March 31, 2010, we had no cash or cash equivalents.We had no working capital as of March 31, 2010, and we had an accumulated deficit of $43,878 as compared to an accumulated deficit of $52,394 at March 31, 2009. For the nine months ended March 31, 2010, we had no net cash provided or used for operation activities, compared to $7,587 net cash used for operation activities for the nine months ended March 31, 2009. For the nine months ended March 31, 2010 and March 31, 2009, we had no net cash provided or used for investing activities. For the nine months ended March 31, 2010 and March 31, 2009, we had no net cash provided or used by financing activities. - 10 - Going Concern The accompanying unaudited financial statements have been prepared assuming that we will continue as a going concern. As we have now become a shell company with no operating revenue, our ability to continue as a going concern is dependent upon the support of our principal stockholder and the acquisition of a new business with profitable operations. We also intend to use borrowings and security sales to mitigate the affects of our cash position, however, no assurance can be given that debt or equity financing, if and when required, will be available. The unaudited financial statements do not include any adjustments relating to the recoverability and classification of recorded assets and classification of liabilities that might be necessary should we be unable to continue in existence. Off-Balance Sheet Arrangements We have not entered into any transactions with unconsolidated entities in which we have financial guarantees, subordinated retained interests, derivative instruments or other contingent arrangements that expose us to material continuing risks, contingent liabilities or any other obligations under a variable interest in an unconsolidated entity that provides us with financing, liquidity, market risk or credit risk support. Critical Accounting Policies Our discussion and analysis of results of operations and financial condition are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We evaluate our estimates on an ongoing basis, including those related to provisions for uncollectible accounts receivable, inventories, valuation of intangible assets and contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The accounting policies that we follow are set forth in Note 1 to our financial statements as included in this Quarterly Report on Form 10-Q. These accounting policies conform to accounting principles generally accepted in the United States, and have been consistently applied in the preparation of the financial statements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK None. - 11 - ITEM 4 CONTROLS AND PROCEDURES As of the end of the period covered by this report, based on an evaluation of our disclosure controls and procedures (as defined in Rules 13a -15(e) and 15(d)-15(e) under the Exchange Act), our Chief Executive Officer and the Chief Financial Officer has concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in our Exchange Act reports is recorded, processed, summarized, and reported within the applicable time periods specified by the SEC’s rules and forms. There were no changes in our internal controls over financial reporting that occurred during our most recent fiscal three months that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS There are no legal proceedings, to which we are a party, which could have a material adverse effect on our business, financial condition or operating results. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. None ITEM 3.DEFAULTS UPON SENIOR SECURITIES None ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5.OTHER INFORMATION None - 12 - ITEM 6.EXHIBITS Exhibit 31.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. - 13 - SIGNATURE In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GREAT SPIRITS, INC. Registrant Dated: May 24, 2010 /s/ Brian Leftwich Brian Leftwich, Chief Executive Officer and President (principal executive officer) Chief Financial Officer (principal financial and accounting officer) - 14 -
